McCulloch, C. J., (dissenting). I think the court is wrong in holding that, in a suit 'based on the Employers’ -Liability Act of this State (approved March 8, 1911), where the injury to the servant occurred during a period of time he was being overworked in violation of the provisions of Kirby’s Digest, § 6654, it is necessary, in order to eliminate the defense of contributory negligence, to show that the fact of the seryant /being worked overtime contributed to the injury. The court has not, I think, correctly 'construed the last proviso of section 3 of the Employers’ Liability Act. That provision obviously refers to a violation by the employer of some affirmative duty 'imposed by statute for the safety of 'employees, and it entirely abolishes, the doctrine of contributory negligence in cases where the injury is caused by a violation by the carrier of such affirmative statutory duty. It has no reference to the statute which forbids the working overtime of railroad employees, for that statute itself declares that the defense of contributory negligince shall not be interposed in' an action brought to recover damages resulting from an injury which occurs to an employee while detained in service more than the prescribed number of hours. The act of 1911 was passed in the light of existing statutes 'and repealed them only to the extent of repugnancy. There is no repugnancy whatever between the two statutes and they may be read together in perfect harmony. It is a mistake, in my judgment, to undertake to subordinate the provisions of the statute concerning working employees overtime, to the new statute, and it defeats the wholesome effect of both, for the purpose of the lawmakers in the first statute was, in cases where a. railroad employee is injured while being worked overtime, to .shut off all inquiry as to contributory negligence on his part, and there is no indication of an intention on the part of the Legislature in passing the act of 1911, to change that rule in cases brought under that act. The view that the court now takes completely nullifies the old statute about working employees overtime, so far as concerns any application of it to a suit under the Employers ’ Liability Act, for it is impossible to prove’ that working overtime caused the injury. That is the reason why the Legislature passed the first statute, because they recognized the fact that an employee who had worked overtime was not in a condition to do so, and if he was injured there should he no inquiry as to the fact of his being guilty of negligence. My conclusion; therefore, is that there was no prejudicial error in giving instruction No. 5, for it is undisputed that ’appellant was, when he was injured, being worked overtime contrary to the provisions of section 6654, and the question of contributory negligence was thus entirely eliminated from the case.